Per Curiam.
The dispositive issue in this appeal is whether, in light of the plaintiff’s belated filing of his brief, the trial court properly granted the defendants’ motion to dismiss. The plaintiff, Gary S. Blonder, brought an action for indemnification, fraud, and violation of the Connecticut Unfair Trade Practices Act, General Statutes § 42-110a et seq., against the defendants Hartford Helicopters, Inc., and Robert Foisie. The defendants filed a timely motion to dismiss. The plaintiff appeals from the judgment of the trial court granting this motion. Because the procedural circumstances attendant to the motion to dismiss are functionally indistinguishable from those involved in our recent case of Burton v. Planning Commission, 209 Conn. 609, 553 A.2d 161 (1989), we find no error.
In Burton, this court held that noncompliance with Practice Book § 143 requires a trial court to dismiss a case. Practice Book § 143 provides in relevant part: “If an adverse party objects to [a] motion [to dismiss] he shall, at least five days before the motion is to be considered on the short calendar, file and serve in accordance with [Practice Book] Sec. 120 a memorandum of law .... An adverse party who fails timely to file such a memorandum pursuant to this section *620shall be deemed by the court to have consented to the granting of the motion.”
In this case, the defendants filed their motion to dismiss on January 11, Í988. The trial court scheduled and heard oral argument on the motion to dismiss on Monday, February 1, 1988. The plaintiff did not file his memorandum of law in opposition to the motion to dismiss until Thursday, January 28,1988. The plaintiff did not seek a continuance on February 1,1988, when the motion was heard. The trial court granted the motion to dismiss the following day. At oral argument in this court, the plaintiffs counsel conceded the accuracy of this historical account.
We held in Burton that, when a motion to dismiss has been scheduled to be heard on a Monday, a memorandum of law filed the previous Thursday is untimely. Id., 613. It follows from our holding in Burton that, absent a continuance for good cause shown pursuant to Practice Book § 209, dismissal of the plaintiff’s cause of action was required. This result is mandated even though the defendants did not rely on the plaintiff’s procedural default until they filed their brief on appeal in this court. Hughes v. Bemer, 200 Conn. 400, 402-403, 510 A.2d 992 (1986).
There is no error.
In this opinion Peters, C. J., Healey, Glass and Hull, Js., concurred.